          Case 1:09-cr-00902-SHS Document 152 Filed 10/10/19 Page 1 of 2




DIRECT DIAL NUMBER:                                                                                 Lawrence G. McMichael
(215) 575-7268                                                                                  lmcmichael@dilworthlaw.com


                                                     October 10, 2019



VIA CM/ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

        RE:       U.S.A. v. Nemazee, Criminal Action No.: 1:09-902 (SHS)

Dear Judge Stein:

        I represent Hassan Nemazee in the above-referenced criminal matter. Mr. Nemazee is
currently serving the remainder of his sentence in home confinement and is scheduled to
transition to supervised release on November 15, 2019. On September 20, 2019, I wrote the
Court explaining that Mr. Nemazee has a very promising job offer with Merilane Management
and the Araz Group, d/b/a HealthEZ, a health care and real estate company located in Minnesota
that has been in business for more than 37 years. However, Mr. Nemazee’s job offer is
contingent upon his ability to travel domestically and internationally. Accordingly, I respectfully
requested the Court enter an Order that would allow Mr. Nemazee to apply for his passport
immediately and travel domestically and internationally, for employment purposes only, while
on Supervised Release subject to the Standard Conditions of Supervision.
        Given that it frequently takes more than a month for an applicant to receive his or her
passport, I am writing to inquire into the status of my previous request. My client is very anxious
about whether he will be able to meet the contingency necessary for his employment, especially
given that the United States Probation Office has opposed his request. He further emphasizes that
this opportunity is his sole job prospect, and the proposed salary ($60 per hour) will allow him to
begin paying restitution to the victims of his crimes. Please let me know if anything further is
required regarding this request.


                                                           Respectfully,
                                                           /s/ Lawrence G. McMichael
                                                           Lawrence G. McMichael



              1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  215-575-7000  Fax: 215-575-7200
              www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  Princeton, NJ  Wilmington, DE  New York, NY

121163115_1
        Case Sidney
The Honorable  1:09-cr-00902-SHS
                      H. Stein   Document 152 Filed 10/10/19 Page 2 of 2
October 10, 2019
Page 2


cc: AUSA Michael Dennis Lockard (via email michael.lockard@usdoj.gov)
    AUSA Michael R. Herman (via email michael.herman@usdoj.gov)




              1500 Market Street • Suite 3500E • Philadelphia, PA 19102-2101 • 215-575-7000 • Fax: 215-575-7200
              www.dilworthlaw.com • Cherry Hill, NJ • Harrisburg, PA • Princeton, NJ • Wilmington, DE • New York, NY
121163115_1
